Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  16/893,942, filed on 6/5/2020. Claims 1-18 are currently pending and have been examined. Claims 1-18 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-18 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a process.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
“b) generating to a display of the user a graphical user interface (GUI) including a first selectable icon showing the first keyword, a first selectable image of a first product and a first connector between the first icon and first image, the first connector indicating that the first product was previously purchased using the eCommerce platform after the platform  received the first keyword; c)  and in response to user selection of the icon, generating to the GUI a set of performance indicators characterizing an advertising campaign within the eCommerce platform, the advertising campaign associated with at least one of the first keyword and first product”
The “generating”  limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The process or method of generating a graphical user interface (GUI). Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“a) receiving with an eCommerce platform from a user over a network a first product-search keyword”.These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“computer implemented”, from the instant disclosure,
[0007] Embodiments of the present invention may comprise or utilize a special-purpose
or general-purpose computer including computer hardware, such as, for example, one or more
processors and system memory, as discussed in greater detail below. Embodiments within the
scope of the present invention also include physical and other computer-readable media for
carrying or storing computer-executable instructions or data structures. In particular, one or more

a non-transitory computer-readable medium and executable by one or more computing devices
(e.g., any of the media content access devices described herein). In general, a processor (e.g., a
microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a
memory, etc.), and executes those instructions, thereby performing one or more processes..”, paragraph 7.


The Examiner notes that the only structure, the “computer implemented” element, is in the preamble. The preamble does not impart structure to the claim steps. Furthermore, the component “computer implemented” is generic. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“computer implemented” amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer components, and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

Here, the  limitations: “computer implemented” were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as: “a) receiving with an eCommerce platform from a user over a network a first product-search keyword”
These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“computer implemented”, are anything other than a generic computer component, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Berkheimer Option 2. The claim is ineligible.
Claim 2: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“computer-readable medium” ,  from the instant disclosure,
In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein”, paragraphs 7 and 11.

This element is  like just  a generic element. 
The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 3: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.

Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 4-8, 9-13 and 14-18, the claims recite elements such as 
“the GUI includes an alphanumeric field into which the first keyword is entered”, “second selectable icon showing a second product-search keyword”, “icons are simultaneously displayed in the GUI”, “GUI a second selectable image of a second product “, “a second connector”, “performance indicators”. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PG. Pub. No. 10684738 (Sicora).

As to claims 1, 2 and 3, Sicora discloses a computer-implemented process, comprising the steps of:a)  receiving with an eCommerce platform from a user over a network a first product-search keyword
(“…including navigating through suggested content and searching for content related to one or more search parameters. A variety of different types of parameters can be provided by users through graphical elements to locate content, such as keywords, location identifiers, hashtags, graphical icons (e.g., emojis), and combinations thereof”, 23:10-17.
See also “…search queries with keywords and/or hashtags) submitted by client devices”, 45:65-67);
 b) generating to a display of the user a graphical user interface (GUI) including a first selectable icon showing the first keyword, a first selectable image of a first product and a first connector between the first icon and first image, the first connector indicating that the first product was previously purchased using the eCommerce platform 
(“…Each of the example users A-F who have performed the actions identified in the activity feed elements 3620a-f can be socially connected to the user who is logged-in to the computing device 3602 and/or can be performing actions with regard to content connected with the logged-in user. The graphical elements 3620a-f can each include one or more selectable features (e.g., links, button, graphics, icons, thumbnail image) through which the user of the device 3602 can navigate in the GUI 3614 to additional information related to the activity item…”, 125:18-28 );
c)  and in response to user selection of the icon, generating to the GUI a set of performance indicators characterizing an advertising campaign within the eCommerce platform, the advertising campaign associated with at least one of the first keyword and first product
(“…The method can further include receiving, through the input subsystem, user input selecting the selectable order feature to order the product associated with the first product element; and adding, by the computing device, the product to a virtual shopping cart in response to receiving the user input…”, 19:15-25.
“The GUI 304 also includes a header with a selectable icon 303 to navigate the GUI 304 to an online retail store (which can be customized based on social-retail posts and other actions), a title 306 for the GUI 304 to identify which interface (home feed) is currently being presented on the display 302, and a virtual shopping cart icon 305 that can identify a number of items added to the shopping cart from within the social-retail platform and that is selectable to navigate the GUI 304 to a shopping cart interface to purchase/order the items. The header ( icon 303, title 306, and shopping cart 305) can be persistently presented at the top of the GUI 304”, 46:50-61.
icon 305, and a back button 1352 to navigate back to the location from which the product interface 1348 was launched, which in this example is the GUI 304 depicted in FIG. 13C. The product interface 1348 includes the image 1344 (enlarged from the presentation in the GUI 304) and a visual indication 1354 of three other images of the product 1303 are accessible via horizontal scrolling in the interface 1348. In this example, the leftmost indicator is highlighted/bold, indicating that scrolling to the right will cause a next image of the product 1303 to be presented. The product interface 1356 also includes selectable images 1356 of different colors/styles for the product 1303 that can be ordered/purchased. Selecting one of the selectable images 1356 can, in some implementations, cause the interface 1348 to replace the image 1344 with another image of the product 1303 with the selected colors/styles”, 61:33-55.
See also 
“A user can access the product interface 1348 by selecting the product element 1706, as indicated by the selecting input 1718. In response to receiving the selecting input 1718, the product interface 1348 depicted in FIG. 13D can overlay the GUI 701 for the profile interface. … the shopping cart icon 305 in the GUI 701 can be updated (e.g., display the count icon 1395b in the GUI 701). 
    Referring to FIG. 18, some embodiments of a system 1800 can be configured to provide example GUIs 1836, 1846, and 1864 for presenting content summary features on an example client computing devices 1802, 1808, and 1810. …In another example, the GUI 1846 presents a search interface for searching content based on corresponding analytics for content elements with regard to one or more metrics….”, 67:12-23 ).
Regarding to independent claims 2 and 3, they comprise the same limitations that claim 1 above, therefore they are rejected in the same manner. And further they comprise the limitation 
At least one computer-readable medium on which are stored instructions that, when executed by one or more processing devices, enable the one or more processing devices to perform a method, the method comprising the steps of:
(“The memory 4604 stores information within the computing device 4600. In one implementation, the memory 4604 is a volatile memory unit or units. In another implementation, the memory 4604 is a non-volatile memory unit or units. The memory 4604 may also be another form of computer -readable medium, such as a magnetic or optical disk”, 155:13-20 ).
receiving with an eCommerce platform from a user over a network a first unique product identifier(“…The method can further include receiving, via the GUI, selection of a particular graphical element that represents a particular product element for a particular product included in the search results; transmitting, by the computing device, a request for the particular product element to the remote computer system, the request including a particular unique identifier for the particular product element…”, 24:39-45 ).

As to claims 4, 5, 6, 9, 10, 11, 14, 15 and 16, Sicora discloses

(“…the user has entered the example keyword "glasses" 2346 in the search field 2344…”, 85:45-48.
“…The feature 3224 is a search field through which a user of the device 3202 can enter one or more search parameters, such as keywords, tags, symbols (e.g., emojis, images), location identifiers, other types of search parameters, and/or combinations thereof…”, 110:10-20 ).
further comprising generating to the GUI a second selectable icon showing a second product-search keyword previously received with the eCommerce platform, the second keyword being categorically relevant to the first keyword
(“After the search query 3300 is entered through the GUI 401, it can be transmitted by the computing device 300 to the computer system 240, which can determine search results for the query 3300 across multiple different types of content (e.g., user-generated content, social media content, product elements, users, content categories), as discussed above with regard to FIG. 32. For example, the computer system 240 can determine search results for the query 3300 from social posts, product elements, comments, reviews, emoji-based summaries of content (e.g., social posts, comments, product elements, reviews), hashtags, location tags, product tags, user tags and attribution, and/or other elements. The computer system 240 can be programmed to store the underlying data in particular databases and to use particular data structures that can reduce the computational resources used to perform the search and can reduce the latency with which results are provided to the computing device 300. For example, the computer system 240 can maintain one or more hash tables that map keywords to content elements that include the keywords. Once the search results are determined, they can be served by the computer system 240 to the computing device 300 and presented in the GUI 401. The search results can include a variety of information for each of the results, such as brief textual summary for each of the results, a thumbnail image, scores indicating how relevant each of the results are to the search query (e.g., match score indicating how closely the computer system 240 has determined each of the results match the search query 3300), and/or a unique identifier for the content element that is represented by the results (e.g., unique identifier for social post in the results, URL), which can be used to request the full content elements..”, 113:17-60.
“…For example, search queries can include combinations of keywords (as described above with regard to FIGS. 33A-K), locations (as described above with regard to FIGS. 34A-B), emojis (as described above with regard to FIGS. 35A-B), and/or other non-traditional inputs. Users, merchants, and/or other parties can promote content elements (e.g., social posts, product elements, users) they are associated with (e.g., created, offer on their website) so that they are weighted more heavily (e.g., increased relevance score) so that they appear more prominently in search results. Users can also follow other content categories and/or streams (in addition to following content generated and/or interacted with by other users), such as following particular hashtags (which can be designated in search results). For example, the hashtag results described above with regard to FIGS. 33A-K can include selectable buttons to follow the hashtag results. Following a hashtag can cause, for example, the computer system 240 to serve content elements including the hashtag in the user's social feed (e.g., GUI 304) and activity feed profile (e.g., GUI 701), and for trending information and search results including the followed hashtag to be weighted more heavily in the explore/discover interface (e.g., GUI 401). Other features and combinations are also possible”, 122:29-55 ).

wherein the first and second icons are simultaneously displayed in the GUI.
(“…in the GUI 304 on the computing device 300 (and other computing devices) with icons 4082 indicating the presence of a tagged product, as depicted in FIG. 40H. For example, the icons 4082 include a first icon 4084 representing the post 3718c that is depicted in the GUI 304, and a second icon 4086 representing the product depicted in the interface 4017…”, 137:36-40 ). 

As to claims 7, 8, 12, 13, 17 and 18, Sicora discloses
further comprising generating to the GUI a second selectable image of a second product and a second connector between the first icon and second image, the second connector indicating that the second product was previously purchased using the eCommerce platform after the platform received the first keyword
(“…The user activity information can identify updated information related to a product previously saved by the user of the computing device to the user's profile on the social network. The updated information can include a price reduction for the previously saved product. The user activity information can identify shipping and delivery updates for a product tagged in a particular social media post and purchased by the user of the computing device via an interface for the particular social media post…”, 30:24-31 );

(“…The user engagement information can include, at least, analytics related to engagement with (i) the social post and (ii) the product tagged in the social post across a plurality of dimensions. The plurality of dimensions can include, at least, a social dimension related to social engagement on the social platform and a merchant dimension related to product sales on the social platform….”, 34:45-50.
“…analytics around the performance of social content and products tagged in social content can be provided to user, such as users designated to receive compensation for sales of tagged products. Such analytics can provide users with insights into what works well and gains traction with their user base, and what does not, which can help users improve user engagement with future social content that they generate. Additionally, suggestions on how to improve engagement with social content can be automatically determined via various data analytics techniques and can be provided to users, such as suggestions based on the day and time at which a post should go live on a social platform to best engage the user's audience (e.g., followers, other socially connected users)…”, 35:52-67 ).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/12/2021